1    Rebecca C. Padilla, SBN: 248605
     POTTER, COHEN, SAMULON
2    & PADILLA
3    3852 E. Colorado Blvd.
     Pasadena, CA 91107
4    Telephone: (626) 795-0681
     Facsimile: (626) 795-0725
5
     E-mail: rpadilla@pottercohenlaw.com
6
     Attorney for Plaintiff
7
8                                UNITED STATES DISTRICT COURT

9                           CENTRAL DISTRICT OF CALIFORNIA

10
11   IRMA SALINAS,                            )   Case No.: 2:20-cv-02418-DFM
                                              )
12                  Plaintiff,                )   ORDER AWARDING EQUAL
           vs.                                )   ACCESS TO JUSTICE ACT
13
                                              )   ATTORNEY FEES PURSUANT TO
14   ANDREW SAUL, Commissioner of             )   28 U.S.C. § 2412(d)
     Social Security,                         )
15                                            )
16                  Defendant                 )

17
           Based upon the parties’ Stipulation for the Award and Payment of Equal
18
     Access to Justice Act Fees, Costs, and Expenses:
19
           IT IS ORDERED that the Commissioner shall pay the amount of $2,908.92
20   (Two Thousand Nine Hundred Eight Dollars and Ninety-Two Cents) for fees, as
21   authorized by 28 U.S.C. § 2412(d), subject to the terms of the above-referenced
22   Stipulation.
23
24   Date: May 12, 2021                 ___________________________________
                                        DOUGLAS F. McCORMICK
25                                      United States Magistrate Judge
26

                                              -1-
